El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En este procedimiento de bábeas corpus las partes inte-resadas trataron de determinar la probable suficiencia de la evidencia para mantenerlos encarcelados por el delito- de baber votado en las últimas elecciones sin estar debidamente auto-rizados para ello. La prueba de El Pueblo dependió de una. sentencia de la corte municipal de Humacao declarando inca-pacitadas a dichas partes interesadas. La petición de excar-celación fue presentada al Juez Presidente Sr. del Toro-actuando individualmente, y se apela del fallo emitido por él. El Juez Presidente, después de considerable vacilación, según revela su opinión, resolvió que en un auto de bábeas corpus no pueden impugnarse los procedimientos válidos prima facie-de una. corte municipal. Sin' embargo, este tribunal, inclu-yendo al Juez Presidente Sr. del Toro, en un litigio indepen-diente ba llegado a la conclusión de que los procedimientos-llevados a cabo por la corte municipal fueron enteramente-nulos e ineficaces y que dicha corte, podría decirse, carecía de-jurisdicción para excluir a los peticionarios. Joaquín Márquez et als. v. Junta Insular de Elecciones, resuelto en el día. de boy, ante, página 1.
*28Nos referimos a esa opinión para una exposición más completa de la ley y de los hechos aquí envueltos.
Cuando, para los fines de una convicción, un eslabón esen-cial en la cadena de evidencia queda totalmente destruido y no existe posibilidad de tal convicción, procede el auto de-habeas corpus.

La sentencia apelada debe ser revocada, se exonera a los peticionarios y se cancelan las fianzas prestadas.

El Juez Presidente Señor del Toro no intervino. El Juez Asociado Señor Aldrey disintió.*